Order of October 24, 1947, denying application of appellant for an order under article 78 of the Civil Practice Act directing respondent Cedar Grove Cemetery Association to cause its directors to indorse its consent upon certain deeds of lots in respondents’ cemetery and to record said deeds upon respondent Cemetery Association’s books, and dismissing *819appellant’s petition; and order of October 28, 1947, granting reargument and upon reargument modifying and, as modified, adhering to the previous determination, insofar as appealed from, unanimously affirmed, without costs. No opinion. Present — Lewis, P. J., Carswell, Adel, Sneed and Wenzel, JJ.